Exhibit 10.3
 
Labor Contract


Party A：Sichuan Xintai Pharmaceutical Co., Ltd
Legal Representative：Xiaodong Zhu
Company Address：    Room 10,9 Floor, Building 5, 9 Gaoshengqiao Road (Dayi
Louver Plaza), Wuhou District, Chengdu City, Sichuan Prov, 610041, P.R.China


Party B：  Di Wu   
Sex：                               Male  
Birth of Date：              5/31/1967
ID No.：                        
320502196705310511                                                          　　　　　　　　　　　
Education：                   Postdoc
Physical Address：      Room 401, Building 52 Xinsheng Xinyuan Huli District,
Suzhou, Jiangsu Province
Post code：                   215000


In accordance with relevant provisions of the “The People’s Republic of China
Labor Law,” “The People’s Republic of China Labor Contract Law,” both Party A
and Party B have reached an agreement through friendly consultation to conclude
this contract.


1. Term of the Labor Contract


The labor contract is a fixed term labor contract, which is effective from
January 1, 2010 to January 1, 2011.


2. Content of Work


Party B agrees to serve as Vice President and Chief Development Officer in
accordance with the working requirements of Party A.


3. Labor Remuneration


The amount of basic salary of Party B is RMB 20,000.  The month salary of Party
B is income before tax. The amount of personal income tax is paid as prescribed
by the State and monthly withheld by the company.
 
 

Party A       Party B   Legal Representative (Signature)     (Signature)        
   
/s/ Xiaodong Zhu
   
/s/ Di Wu
 
 
   
 
 
Date :
   
Date :
 




